     Case 1:84-cv-01968-JSR Document 2464 Filed 02/12/21 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
OLIN CORPORATION,                   :
                                    :           84-cv-1968 (JSR)
        Plaintiff,                  :
                                    :
                -v-                 :
                                                MEMORANDUM ORDER AND
                                    :
                                                JUDGMENT
LAMORAK INSURANCE COMPANY,          :
                                    :
        Defendant.                  :
----------------------------------- x

JED S. RAKOFF, U.S.D.J.

     In an Opinion and Order dated February 4, 2021 (the “Opinion

and Order”), the Court granted in part the motion of plaintiff

Olin Corporation (“Olin”) for summary judgment on the Crab Orchard

costs in the amount of $25,177,789 plus prejudgment interest. Dkt.

No. 2458 at 53. The Court ordered the parties to submit “a written

statement of how much prejudgment interest would be added were the

Court to enter judgment on the Crab Orchard site as of February

12, 2021, on which date the Court will enter judgment and close

the case.” Id. Now before the Court are the parties’ written

statements on prejudgment interest. Also before the Court is the

motion of defendant Lamorak Insurance Company (“Lamorak”) for

partial reconsideration of the Opinion and Order.

     The Court first determines the amount of prejudgment interest

and total judgment to which Olin would be entitled under the

Opinion and Order, before addressing Lamorak’s motion for partial
       Case 1:84-cv-01968-JSR Document 2464 Filed 02/12/21 Page 2 of 13



reconsideration. Olin states that prejudgment interest should be

awarded in the amount of $25,571,531 for a total judgment of

$50,749,320. See Plaintiff Olin Corporation’s Corrected Statement

of Prejudgment Interest (“Olin Statement”), Dkt. No. 2462, at 3.

Lamorak states that, assuming the Court were to deny its motion

for    partial    reconsideration,        prejudgment       interest    should    be

awarded in the amount of $24,785,399 for a total judgment of

$49,963,188. See Lamorak Insurance Company’s Statement Calculating

Prejudgment Interest and Memorandum Supporting its Motion for

Reconsideration of the Court’s February 4, 2021 Rulings Affecting

that     Calculation   (“Lamorak         Mem.”),     Dkt.     No.   2461,    at   1;

Supplemental      Report    of    Marc    C.     Scarcella,    M.A.    (“Scarcella

Supp.”), Dkt. No. 2461-1, ¶ 10.

       The parties’ respective calculations differ by $786,132. This

difference appears to reflect a disagreement between the parties

as to whether Lamorak must pay the prejudgment interest that

accrued on the $1,289,338 of Olin’s past Crab Orchard costs that

were released in the 2018 Settlement. Olin’s expert previously

estimated that this disagreement led the parties to prejudgment

interest calculations that differed by “approximately $786,000.”

See Declaration of Craig C. Martin in Support of Olin Corporation’s

Motion for Summary Judgment, Dkt. No. 2414, Ex. 141, at 6. Olin

argues     that   Lamorak        must    cover     the   prejudgment        interest


                                         -2-
       Case 1:84-cv-01968-JSR Document 2464 Filed 02/12/21 Page 3 of 13



obligations on those costs during the roughly 13 years prior to

the 2018 Settlement.

       The     Court    disagrees        with     Olin     and     adopts     Lamorak’s

methodology      that     excludes      these     costs     from    the     prejudgment

interest calculation. Olin’s approach effectively assumes that the

2018 Settlement carved out prejudgment interest on Olin’s past

Crab Orchard costs. But Olin points to no such carve out in the

2018 Settlement. If Olin felt it were entitled to prejudgment

interest on those costs, it could have bargained for them in the

2018 Settlement. Accordingly, before addressing Lamorak’s motion

for   reconsideration,          the    Court    holds    that    Olin’s     prejudgment

interest should be awarded in the amount of $24,785,399 for a total

judgment of $49,963,188.

       As     mentioned,    however,           along     with    its   statement     on

prejudgment interest, Lamorak filed a motion for reconsideration

of    three    elements    of    the    Court’s        Opinion   and   Order,    which,

according to Lamorak, “directly affect how prejudgment interest is

calculated.” Lamorak Mem. at 1. The standard for granting such a

motion “is strict, and reconsideration will generally be denied

unless the moving party can point to controlling decisions or data

that the court overlooked -- matters, in other words, that might

reasonably be expected to alter the conclusion reached by the

court.” Shrader v. CSX Transp. Inc., 70 F.3d 255, 257 (2d Cir.


                                          -3-
       Case 1:84-cv-01968-JSR Document 2464 Filed 02/12/21 Page 4 of 13



1995). This strict standard is intended to “ensure the finality of

decisions and to prevent the practice of a losing party examining

a decision and then plugging the gaps of a lost motion with

additional matters.” Carolco Pictures Inc. v. Sirota, 700 F. Supp.

169,     170     (S.D.N.Y.        1988).     Accordingly,      “[a]      motion   for

reconsideration should be granted only when the [moving party]

identifies       an        intervening     change    of    controlling     law,   the

availability of new evidence, or the need to correct a clear error

or prevent manifest injustice.”                   Kolel Beth Yechiel Mechil of

Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir.

2013).

       First, Lamorak asks the Court to reconsider its holding that

that “prejudgment interest will run from the date each invoice was

paid.” Opinion and Order at 42. Lamorak argues that, even if, as

this     Court    previously         held,    Lamorak      breached      its   policy

obligations to Olin in the 1990’s, Lamorak was not aware of, let

alone presented with, the GD-OTS costs before 2018. Id. at 2.

Lamorak argues that, in starting prejudgment interest at the date

each invoice was paid, the Court’s holding “constitutes a finding

that had Olin or GD-OTS made a claim for GD-OTS’ Crab Orchard

liabilities and costs sometime prior to trial, Lamorak would have

‘breached and repudiated’ its policy obligations.” Id. Lamorak

argues    that,       in    so   ruling,    the    Court   overlooked    the   Second


                                            -4-
     Case 1:84-cv-01968-JSR Document 2464 Filed 02/12/21 Page 5 of 13



Circuit’s controlling holding that, although the policies “do[]

not require Olin to submit a ‘definite claim’ along with a ‘sum

certain’ of such claim,” they still require “a definite claim along

with a description of the insurer’s potential liability with

respect to that claim.” Olin Corp. v. OneBeacon Am. Ins. Co. (“Olin

IV”), 864 F.3d 130, 152 (2d Cir. 2017).

     The Court disagrees with Lamorak’s argument and reaffirms the

holding of the Opinion and Order. There, the Court observed that

“Lamorak breached and repudiated its policy obligations for Olin’s

Crab Orchard site claim in the 1990’s by failing to respond to

Olin’s timely notice letter and disclaiming coverage. That the

policies were thereafter assigned to GD-OTS does not undo Lamorak’s

breach.” Opinion and Order at 42 (citation omitted). Implicit in

the Court’s holding is that Olin’s notice letter of Lamorak’s

potential liability with respect to the Crab Orchard site satisfied

Olin IV’s notice requirement -- even if, as here, the identity of

the policies’ holder has changed. It is clear that if Olin had not

assigned the policies to GD-OTS, and instead had incurred the costs

itself, prejudgment interest would run from the date each invoice

was paid. The assignment from Olin to GD-OTS -- after the insured-

against loss has already occurred and after Lamorak has already

breached its obligations with respect to that loss -- does not




                                   -5-
        Case 1:84-cv-01968-JSR Document 2464 Filed 02/12/21 Page 6 of 13



require Olin or GD-OTS to make a new claim for the Crab Orchard

site.

     Next, Lamorak asks the Court to reconsider its holding that

“hopscotching between policy towers is permissible.” Opinion and

Order at 46. Lamorak directs the Court -- for the first time -- to

particular     policy   language    that,     Lamorak   contends,   precludes

hopscotching between policy towers. Specifically, Lamorak points

to the Loss Payable Condition, which provides, in relevant part,

that:

     Liability under this policy with respect to any
     occurrence shall not attach unless and until the
     Assured, or the Assured’s underlying insurer, shall have
     paid the amount of the underlying limits on account of
     such occurrence. The Assured shall make a definite claim
     for any loss for which the Underwriters may be liable
     under the policy within twelve (12) months after the
     Assured shall have paid an amount of ultimate net loss
     in excess of the amount borne by the Assured . . . .

Martin Support Decl. Ex. 10, at 10. Lamorak contends that allowing

hopscotching      conflicts     with    the    Loss     Payable   Condition’s

requirement that either the Assured or the Assured’s underlying

insurer pay “the amount of the underlying limits on account of

such occurrence.” Lamorak Mem. at 6. That is because hopscotching

would enable Olin to “(i) pay the amount of the underlying limits

(here $20.3 million), (ii) be reimbursed by Lamorak for that sum

under the 1970s tower policies, and then (iii) use that same amount

to trigger the 1965 tower policy, despite having been reimbursed


                                       -6-
     Case 1:84-cv-01968-JSR Document 2464 Filed 02/12/21 Page 7 of 13



by Lamorak.” Id. Lamorak also seeks to distinguish -- again for

the first time -- the Kaiser Aluminum opinions cited by the Court

on the ground that those opinions do not address language like

that contained in the Loss Payable Condition. Id. at 6. n.4.

     As a threshold matter, motions for reconsideration do not

allow a losing party to “examin[e] a decision and then plug[] the

gaps of a lost motion with additional matters.” Carolco Pictures,

700 F. Supp. at 170. Lamorak had every opportunity to make these

points in the voluminous briefing at the summary judgment stage.

Instead, Lamorak generally argued that hopscotching would violate

“Insurance 101” and was without support in the “policy language or

the law.” See Lamorak Insurance Company’s Brief in Opposition to

Olin Corporation’s Motion for Summary Judgment on the Crab Orchard

Site, Dkt. No. 2435, at 24-25. Nor did Lamorak address the Kaiser

Aluminum opinions, both of which were cited in Olin’s moving

papers. See Memorandum of Law in Support of Olin Corporation’s

Motion for Summary Judgment (“Olin Mem.”), Dkt. No. 2412, at 18.

     In any event, the Loss Payable Condition does not change the

Court’s analysis. Under a hopscotching allocation, as Lamorak

recognizes, the insured must still, at least initially, pay the

underlying amount. That is enough to satisfy the Loss Payable

Condition, even if it is the insurer, rather than the insured, who

ultimately might be on the hook for the underlying amount. Cf.


                                   -7-
        Case 1:84-cv-01968-JSR Document 2464 Filed 02/12/21 Page 8 of 13



Kaiser Aluminum & Chem. Corp. v. Certain Underwriters at Lloyd,

No. 312415, Decision on Group IIA Trial Issues, at 9 (Cal. Super.

Ct., S.F. Cnty., June 13, 2003) (explaining that “the excess

insurer is not prejudiced where underlying amounts are paid by

other than vertically underlying sources”).

     Finally, Lamorak asks the Court to rule on whether $3.6

million paid by GD-OTS to the United States Fish and Wildlife

Service (the “FWS”) in stipulated penalties for certain alleged

violations of the AOC is indemnifiable under the policies.1 Lamorak

contends that the $3.6 million cost is not recoverable for either

of two reasons: (1) it is not covered under Lamorak’s policies

because it is “not property damage”; and (2) it is “uninsurable as

a matter of public policy.” Lamorak Mem. at 5 n.3. Olin disagrees

on both counts.       See Plaintiff Olin Corporation’s Response to

Lamorak’s Argument Regarding the Recoverability of GD-OTS’ $3.6

Million Payment to the U.S. Fish and Wildlife Service (“Olin

Opp.”), Dkt. No. 2463. The Court holds that the cost is not covered

under     the   policies   and   declines   to   reach   whether   they    are

uninsurable as a matter of public policy.


1    Because Olin and GD-OTS have incurred more than $3.6 million
in excess of the policy limits, this cost has no effect on
Lamorak’s liability for the full amount of its policy limits:
$25,177,789. But it affects the timing of when Olin incurred
certain costs and therefore the amount of prejudgment interest
owed to Olin.

                                      -8-
     Case 1:84-cv-01968-JSR Document 2464 Filed 02/12/21 Page 9 of 13



     The operative question is whether civil penalties paid by the

insured are covered under the “all sums” provision found in the

policies. As discussed in the Opinion and Order, the policies

require Lamorak to cover “all sums” the insured becomes obligated

to pay for the “ultimate net loss” that the insured incurs on

account of property damage “caused by or arising out of” a covered

occurrence,    including   “all   sums   paid   .   .   .   for   litigation,

settlement, adjustment and investigation of claims and suits which

are paid as a consequence of any occurrence covered.” Opinion and

Order at 36.

     Lamorak cites to R & D Maidman Family L.P. v. Scottsdale Ins.

Co., 783 N.Y.2d 205, 214-215 (Sup. Ct. 2004) for the proposition

that “fines for violations are not damages in this context.” In

that case, “plaintiffs had begun demolition on property they owned.

After a brick or piece of masonry was dislodged and fell onto an

adjoining roof, the New York City Department of Buildings [“DOB”]

issued notices of violation. In order to cure the condition, the

plaintiffs erected a sidewalk bridge, scaffolding and net meshing,

and then filed a claim with their insurer to recover the costs

expended on their property to mitigate or prevent future damage.”

Castle Village Owners Corp. v. Greater New York Mut. Ins. Co., 878

N.Y.S.2d 311, 315-16 (1st Dep’t 2009) (discussing R&D Maidman).

The court held that the “notices of violation did not give rise to


                                   -9-
    Case 1:84-cv-01968-JSR Document 2464 Filed 02/12/21 Page 10 of 13



a legal obligation to bear the costs for remedial work that would

trigger the indemnification provisions of the commercial general

liability policy issued to the plaintiffs.” Id. at 316. The reason

why these notices of violation were insufficient was because “any

failure of plaintiffs to remedy the violations would not result in

liability for remedial costs either imposed by the DOB or as a

result of any proceeding by DOB, but instead, would result in a

fine. R&D Maidman, 783 N.Y.2d at 214. The court explained that

“[u]nlike ‘response costs’ for which indemnification is often

sought in environmental pollution cases, fines for violations are

not damages in this context.” Id. at 214-15.2

     Olin attempts to distinguish R&D Maidman in three ways, but

none is persuasive. Olin first argues that the policies at issue

in that case did not provide for “all sums” coverage. Olin Opp. at

2 n.3. While that might be true, R&D Maidman itself relies on cases

holding that even policies with “all sums” coverage do not cover

civil penalties. For example, R&D Maidman cites for support to

A.Y. McDonald Industries, Inc. v. Insurance Co. of North America,

475 N.W.2d 607, 626 (Iowa 1991). In that case, the Supreme Court

of Iowa explained that a “civil penalty . . . imposed because of




2    The court subsequently reversed itself on other grounds. See
Castle Village, 878 N.Y.S.2d at 316; R&D Madman Family L.P. v.
Scottsdale Ins. Co., 2004 WL 5707880 (Sup. Ct. Sept. 24, 2004).

                                  -10-
      Case 1:84-cv-01968-JSR Document 2464 Filed 02/12/21 Page 11 of 13



[the insured’s] failure to comply with notification, permit, and

groundwater monitoring regulations under [federal law] . . . is

far different from government mandated response costs resulting

from property damage.” Accordingly, the court held that “the term

‘damages’ under the . . . policies [which contained an “all sums”

provision] does not include the civil penalty imposed.” See also

Independent Petrochemical Corp. v. Aetna Casualty and Surety Co.,

944   F.2d 940,    947   (D.C.   Cir.    1991)   (explaining   that,   unlike

response costs, a civil penalty “is not understood to be dollar-

for-dollar recompense”).

      Olin’s   second    and   third    arguments   are   non-sequiturs.   It

contends that the plaintiffs in R&D Maidman did not face the

“immediate threat of action to enforce remedial action” and that

the notices of violation allowing for fines “were not sufficiently

adversarial to require plaintiff to incur remedial costs.” Olin

Opp. at 2 n.3. But the reason why the plaintiffs in R&D Maidman

were not faced with remedial action is because the notices of

violation threatened only fines, not remedial costs. 878 N.Y.S.2d

at 214-15. In other words, Olin is simply restating the reason why

fines are not covered under the policies in the first place.

      Olin also cites for support to Ispat Inland Inc. v. Kemper

Env’t, Ltd., 2009 WL 4030858, at *8 (S.D.N.Y. Nov. 20, 2009). That

case, however, is distinguishable. In holding that the policies


                                       -11-
    Case 1:84-cv-01968-JSR Document 2464 Filed 02/12/21 Page 12 of 13



might cover “fines or penalties,” the court made an inference from

the fact that “[a]n endorsement attached to the Policy removed a

clause originally in the Policy that excluded coverage for sums

incurred    due   to   ‘civil,   administrative     or   criminal    fines   or

penalties, assessments, punitive, exemplary or multiplied damages,

or non-pecuniary relief.’” Id. No such negative inference is

available here.

     Finally, Olin points out that the stipulation between GD-OTS

and the FWS provides that it does not “represent any admission of

violation of the AOC.” Olin Opp. at 2 (quoting Stipulation and

Agreement    Regarding     the   Assessment   and    Payment    of    Certain

Stipulated Penalties, Dkt. 2414-50, ¶ 4). That is correct, but

irrelevant to the question at hand. 3 The stipulation calls the

payments “stipulated penalties.” And, for the reasons already

discussed, such penalties are not covered under the policies.

     Accordingly, the Court holds that the 3.6 million paid by GD-

OTS to the FWS in stipulated penalties is not covered under the




3    That GD-OTS did not admit to violating the AOC might be
relevant to the question whether the penalties are independently
uninsurable as a matter of public policy. See La. Generating LLC
v. Ill. Union Ins. Co., 2014 WL 12769615, at *4 (M.D. La. Sept.
30, 2014) (applying New York law and distinguishing between
punitive and non-punitive penalties). Because the Court holds that
the stipulated penalties are not covered under the policies,
however, the Court does not reach the question whether they are
also uninsurable as a matter of public policy.

                                    -12-
    Case 1:84-cv-01968-JSR Document 2464 Filed 02/12/21 Page 13 of 13



policies.   Lamorak’s     expert    concludes        that    removing    the     $3.6

million cost reduces prejudgment interest from $24,785,399 to

$24,169,014. See Scarcella Supp. ¶ 10.4 Therefore, Olin is entitled

to prejudgment interest in the amount of $24,169,014.

                                         * * * * *

     For      the   foregoing       reasons,         Lamorak’s      motion       for

reconsideration     is   denied    in    part   and    granted     in   part,     and

prejudgment    interest    is     awarded      to   Olin     in   the   amount    of

$24,169,014.    Judgment    is     therefore        hereby    entered    requiring

Lamorak to promptly pay Olin the sum of $49,346,803. The Clerk of

the Court is directed to close the entry at docket number 2460 and

to close the case.

     SO ORDERED.

Dated:      New York, NY                             _______________________
            February 12, 2021                        JED S. RAKOFF, U.S.D.J.




4    By Olin’s calculation, removing the $3.6 million cost would
reduce prejudgment interest from $25,571,531 to $24,913,377. Olin
Opp. at 1 n.2. For the reasons discussed above, however, the Court
adopts Lamorak’s approach to calculating prejudgment interest.

                                        -13-
